Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            18-FEB-2022
                                            07:47 AM
                                            Dkt. 99 ODMR


                         NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS
                       OF THE STATE OF HAWAI#I


          IN THE MATTER OF THE CONSERVATORSHIP OF JANE DOE


         APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                       (CIVIL NO. 16-1-0028)

             ORDER DENYING MOTION FOR RECONSIDERATION
  (By:   Leonard, Presiding Judge, Wadsworth and Nakasone, JJ.)

           Upon consideration of Appellant's February 9, 2022

Motion for Reconsideration and/or Clarification (Motion) of this

Court's Summary Disposition Order filed on January 31, 2022, and

the record and files in this case,

           IT IS HEREBY ORDERED that the Motion is denied.

           DATED:   Honolulu, Hawai#i, February 18, 2022.
                                      /s/ Katherine G. Leonard
                                      Presiding Judge
                                     Clyde J. Wadsworth
                                     /s/ Associate Judge

                                     Karen T. Nakasone
                                     /s/ Associate Judge